               Case 1:19-cv-00063-PEC Document 4 Filed 01/16/19 Page 1 of 2



                      IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                                           §
ROBERTO HERNANDEZ and JOSEPH                               §
QUINTANAR,                                                 §   Civil Action No. 1:19-cv-00063-PEC
Individually and on behalf                                 §
of all others similarly situated,                          §
                                                           §   JURY TRIAL DEMANDED
                            Plaintiffs,                    §
                                                           §
v.                                                         §   COLLECTIVE ACTION
                                                           §   PURSUANT TO 29 U.S.C. § 216(b)
THE UNITED STATES OF AMERICA,                              §
                                                           §
                           Defendant.                      §
                                                           §


                 PLAINTIFFS’ NOTICE OF FILING OF NOTICE OF CONSENTS

            Plaintiffs Robert Hernandez and Joseph Quintanar, individually and on behalf of all opt-in

     plaintiffs and others similarly situated, and hereby gives notice of filing with the Clerk of the Court

     the following Notice of Consents pursuant to 29 U.S.C. § 216(b):


                                           NOTICE OF CONSENTS

                1.    Jaime L. Alcala                                   18.   Antonio Monarrez
                2.    Eude Arzate                                       19.   Matthew J. Montana
                3.    David Blaney                                      20.   Deyanira Morales
                4.    Sergio Chavez                                     21.   Jeremy Pacheco
                5.    Sandra Hall                                       22.   Jessica Penrod
                6.    Hilary D. Hekel                                   23.   Jordan Proctor
                7.    Perry Hoffman                                     24.   W.D. Reed
                8.    Adrian Juarez                                     25.   Jack Retzer
                9.    Jaime Leon                                        26.   Jaime Rivas
                10.   Ruben Limon, Jr.                                  27.   John Ruthardt
                11.   George L. Lopez                                   28.   Roxanna Ruthardt
                12.   Margarita Lucero                                  29.   Jesus Samaniego
                13.   Juan Lujan                                        30.   Suzanne Smarr
                14.   Blanca Mack                                       31.   Ferlin A. Smith
                15.   Efrain Martinez                                   32.   Joe Vela
                16.   Elizabeth Martinez                                33.   Canmilla Wamsley
                17.   Carlos Molina
           Case 1:19-cv-00063-PEC Document 4 Filed 01/16/19 Page 2 of 2



                                       Respectfully submitted,


                                By:    /s/ Clif Alexander
                                       Clif Alexander
                                       Federal I.D. No. 1138436
                                       Texas Bar No. 24064805
                                       clif@a2xlaw.com
                                       ANDERSON ALEXANDER, PLLC
                                       819 N. Upper Broadway
                                       Corpus Christi, Texas 78401
                                       Telephone: (361) 452-1279
                                       Facsimile: (361) 452-1284

                                       ATTORNEY IN CHARGE FOR PLAINTIFFS AND
                                       PUTATIVE CLASS MEMBERS


                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 16, 2019, I electronically filed the foregoing document with

the clerk of the court for the U.S. Court of Federal Claims, using the electronic case filing system of

the court. The electronic case filing system sent a “Notice of Electronic Filing” to the attorneys of

record who have consented in writing to accept this Notice as service of this document by electronic

means.



                                               /s/ Clif Alexander
                                               Clif Alexander
